Order entered January 6, 2021




                                        In the
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-20-00192-CR
                                No. 05-20-00194-CR

                            HENRY MUNOZ, Appellant

                                          v.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 382nd Judicial District Court
                            Rockwall County, Texas
                 Trial Court Cause No. 2-19-0773 & 2-19-0774

                                      ORDER

        We REINSTATE these appeals.

        On December 31, 2020, a supplemental clerk’s record was filed with the trial

court’s order reflecting appellant’s “Motion to Set Aside the Indictment for Failure

to Afford a Constitutional Right to Speedy Trial” was denied effective January 27,

2020.

        Briefing is complete, and the appeals will be submitted in due course.

                                                 /s/   CORY L. CARLYLE
                                                       JUSTICE